Citation Nr: 9911905	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  97-17 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to a higher rating for degenerative joint 
disease, right hip, initially rated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel


INTRODUCTION

The veteran had active service from July 1975 to July 1979, 
and from April 1982 to July 1996.

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 1996 RO rating decision that granted service 
connection for degenerative joint disease right hip, and 
assigned a 10 percent evaluation under diagnostic code 5003, 
effective from July 1996.  The veteran submitted a notice of 
disagreement in December 1996, and the RO issued a statement 
of the case in April 1997.  The RO continued the 10 percent 
evaluation under diagnostic code 5252.  The veteran submitted 
a substantive appeal in May 1997 and testified at a hearing 
in July 1997.


REMAND


There is recent (February 1998) evidence that the veteran has 
severe degenerative arthritis of the right hip; and that he 
is in constant pain, wakes up occasionally at night, and 
cannot walk for more than one block without a lot of pain.  
The veteran testified that he has pain on all movements, 
including walking, sitting, standing, and driving.  The 
veteran testified that on two occasions the pain was so 
intense that he fell.  The report of his VA examination in 
February 1997 does not contain an opinion as to the 
functional impairment caused by the veteran's right hip pain.  
VA has the duty to provide the veteran with an examination to 
obtain sufficient clinical findings to determine the severity 
of the degenerative joint disease, right hip.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  In DeLuca, the United States 
Court of Appeals for Veterans Claims (Court) held that in 
evaluating a service-connected disability, the Board erred in 
not adequately considering functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  The Court held that a diagnostic 
code based on limitation of motion does not subsume 38 C.F.R. 
§§ 4.40 and 4.45 and that the rule against pyramiding set 
forth in 38 C.F.R. § 4.14 does not forbid consideration of a 
higher rating based on a greater limitation of motion due to 
pain on use, including flare-ups.  The Court remanded the 
case to the Board to obtain a medical evaluation that 
addressed whether pain significantly limits functional 
ability during flare-ups or when the joint is used repeatedly 
over a period of time. The Court also held that the examiner 
should be asked to determine whether the joint exhibited 
weakened movement, excess fatigability or incoordination; if 
feasible, these determinations were to be expressed in terms 
of additional range-of-motion loss due to any weakened 
movement, excess fatigability or incoordination.

Accordingly, a remand is necessary for a thorough and 
contemporaneous medical examination to determine the current 
severity of the veteran's service-connected degenerative 
joint disease, right hip.  Weggenmann v. Brown, 5 Vet. App. 
281, 284 (1993).

In view of the above, the case is REMANDED to the RO for the 
following actions:


1.  The veteran should be scheduled for a 
VA examination to determine the severity 
of the degenerative joint disease, right 
hip, including any functional impairment 
caused by pain or weakness.  
Specifically, the examiner should express 
an opinion as to whether or not there is 
severe painful motion or weakness 
associated with the right hip.  The 
examiner should be asked whether pain or 
weakness significantly limits functional 
ability during flare-ups or when the 
joint is used repeatedly over a period of 
time. The examiner should also be asked 
to determine whether the right hip 
exhibits weakened movement, excess 
fatigability or incoordination; if 
feasible, these determinations should be 
expressed in terms of additional range-
of-motion loss due to any weakened 
movement, excess fatigability or 
incoordination.  The 

examiner should support the opinions by 
discussing medical principles as applied 
to specific medical evidence in this 
case.  The claims folder should be made 
available to the examiner for review in 
conjunction with the examination, and the 
examiner should acknowledge such review 
in the examination report.

2. After the above development, the RO 
should review the claim.  This review 
should consider provisions of 38 C.F.R. 
§§ 4.40 and 4.45, dealing with functional 
impairment due to pain, and provisions of 
38 C.F.R. § 3.321 concerning an 
extraschedular evaluation based on 
interference with employment.


If action remains adverse to the veteran, an appropriate 
supplemental statement of the case should be sent to him and 
his representative.  The veteran and his representative 
should be afforded an opportunity to respond to the 
supplemental statement of the case before the file is 
returned to the Board.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran need take no action unless otherwise 
notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. E. DAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).









